Title: From George Washington to Burwell Bassett, 16 January 1775
From: Washington, George
To: Bassett, Burwell

 
Mount Vernon 16 January 1775. The description of this letter in the dealer’s catalog reads: “Immediately upon my return from Col. Mercers sale . . . I wrote you a letter, by post, on the melancholy occasion of your sons death. . . . Mrs. Washington, Mr. & Miss Custis intend to accompany me down to the Assembly but it will be the 4th, possibly the 11th of the Month (Feby) before I shall see you at Eltham. . . . It gave me pleasure to hear that Mrs. Bassett, yourself, and family were well at the date of your letter.”
